DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 11-30 is/are objected to because of the following informalities:
Claim 11, Ln. 3 recites “delivery” which should read “deliver”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 22 and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “the pair of slotted connectors” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 21, which provides the proper antecedent basis.
Claim 26 recites the limitation “each rigidizer” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 25, which provides the proper antecedent basis.
Claim Interpretation - 35 USC § 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                             
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interfacing structure adapted to contact the patient's face in use and deliver breathable gas to the patient's airways” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “interfacing structure” is understood from the specification as at least: a pair of nasal prongs ([00221]) or a nasal cradle ([00338]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11, 19, 23-24, and 28-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matula et al. (U.S. Pub. 2006/0231103).
Regarding claim 11, Matula discloses a patient interface (Figs. 35A-35B; ¶¶0120-0122) for delivering breathable gas to a patient at positive pressure for treatment of sleep disordered breathing (¶0063), the patient interface comprising: an interfacing structure (Fig. 35A #364; ¶0120) adapted to contact the patient's face in use and deliver breathable gas to the patient's airways; and headgear (Fig. 35A #368; ¶0121) to support the interfacing structure in a desired position on the patient's head, the headgear comprising a headgear strap (Fig. 35A #370), wherein the headgear strap comprises: end strap portions (Fig. 35A connecting to #362 at #372); and an intermediate strap portion (Fig. 35A rearward from #372 and fully around back of the head) between the end strap portions, the intermediate strap portion including only a single slot (Fig. 35A has single slot at bifurcation of #370) which separates the intermediate strap portion into two smaller width straps (Fig. 35A seen of #370 toward rear of head), wherein the intermediate strap portion is movably adaptable (flexible material as described in ¶0073 are “movable”) between (i) a first configuration in which the two smaller width straps are substantially adjacent to one another (when the headgear is not worn the bifurcation spread of #370 shown in Fig. 35A can be brought closer together), and (ii) a second configuration (as shown in Fig. 35A) in which the two smaller width straps are spread apart from one another, thus expanding a width of the slot to allow the intermediate strap portion to conform to the patient's head. The terminology “two smaller width straps” is understood to imply that each of the two straps of the intermediate strap portion is smaller in width than the intermediate strap portion as a whole.
Regarding claim 19, Matula discloses the slot extends along substantially an entire length of the intermediate strap portion. The claim places no particular requirements on where the intermediate strap portion is to begin and end and thus the intermediate strap portion can be read as exactly the portion of Fig. 35A where strap 370 is bifurcated.
Regarding claim 23, Matula discloses the headgear strap is adapted to pass around a rear portion of the patient's head (Fig. 35A).
Regarding claim 24, Matula discloses the headgear strap is a rear strap (Fig. 35A), and said headgear further comprises two side portions (Fig. 35A #372; ¶0121) and the rear strap is structured to connect the two side portions.
A second reading from Matula can also be applied where the “two side portions” are read as shown in the annotated Fig. 35A below.

    PNG
    media_image1.png
    433
    340
    media_image1.png
    Greyscale

Matula – Annotated Fig. 35A
Regarding claim 28, Matula discloses the interfacing structure is adapted to provide a seal with the patient's nose (¶0120).
Regarding claim 29, Matula discloses the interfacing structure comprises a nasal prong assembly including a pair of nasal prongs (¶0120). The instant claim does not invoke 35 U.S.C. 112(f).
Regarding claim 30, Matula discloses the interfacing structure comprises a nasal cradle (¶0120). The instant claim does not invoke 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-14, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103) in view of Tabor et al. (U.S. Patent 2998818).
Regarding claim 12, Matula discloses the intermediate strap portion includes upper and lower edges (Fig. 35A outer bounds of #370).
Matula is silent as to whether the upper and lower edges and the slot extend substantially parallel relative to one another in the first configuration. It is noted that strap 370 does not apparently change width from its ends to the position where the bifurcation occurs in Fig. 35A.
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) having upper and lower edges (Fig. 1 outward edges of #33, 34). The illustration of Fig. 1 of Tabor clearly suggests as obvious to one of ordinary skill in the art the upper and lower edges and the slit extend substantially parallel relative to one another when sections 33, 34 are brought together as longer portion 31 is clearly illustrated with this orientation at its end inside of buckle 35 and as there is no teaching or suggestion that middle portions of sections 33, 34 which require a greater width which would detract from the ability of sections 33, 34 to lay fully parallel to each other. Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the upper and lower edges and the slot extend substantially parallel relative to one another in the first configuration based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Regarding claim 13, Matula is silent as to whether the slot extends substantially parallel relative to the end strap portions in the first configuration. It is noted that Matula does appear to show strap 370 being evenly divided lengthwise (Fig. 35A).
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) and a slit obviously suggested in Fig. 1 as parallel to end portions of the headgear strap (Fig. 1). Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the slot extends substantially parallel relative to the end strap portions in the first configuration based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Regarding claim 14, Matula is silent as to whether the slot extends substantially parallel to a length of the strap in the first configuration. It is noted that Matula does appear to show strap 370 being evenly divided lengthwise (Fig. 35A).
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) and a slit obviously suggested in Fig. 1 as parallel to a length of the headgear strap (Fig. 1). Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the slot extends substantially parallel to a length of the strap in the first configuration based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Regarding claim 16, Matula is silent as to whether the two smaller width straps have widths that are substantially the same. It is noted that Matula does appear to show strap 370 being evenly divided lengthwise (Fig. 35A).
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) and a slit obviously suggested in Fig. 1 as evenly aligned along a length of the headgear strap (Fig. 1). Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the two smaller width straps have widths that are substantially the same based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Regarding claim 20, Matula is silent as to whether the intermediate strap portion comprises a substantially planar configuration in the first configuration. It is noted that Matula does appear to suggest that strap 370 can be laid flat when not worn (Fig. 35A).
Tabor teaches a face piece (Figs. 1-2) including a headgear strap (Fig. 1 #31; Col. 3, Ln. 12-26) comprising an intermediate strap portion (Fig. 1 along length of “slit” on #31; Col. 3, Ln. 14-18) obviously suggested in Fig. 1 as having a substantially planar configuration if strap 31 were to be laid flat. Tabor teaches a slit lengthwise along two strap sections as providing the benefit of allowing a spreading of the strap sections for comfortable positioning on the wearer’s head (Col. 3, Ln. 14-18).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Matula the intermediate strap portion comprises a substantially planar configuration in the first configuration based upon the known use of a slit to allow spreading of strap sections for comfortable positioning on the wearer’s head in view of Tabor.
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103) in view of Bryant et al. (U.S. Patent 5724677).
Regarding claim 15, Matula fails to disclose each end of the slot includes a stress release hole.
Bryant teaches a headband (Fig. 6A #100a or Fig. 6B #100b; Col. 13, Ln. 19-40) for a respirator comprising a slot (Fig. 6A #102a or Fig. 6B #116b) wherein each end of the slot includes a stress release hole (Figs. 6A #104a, 106a or as illustrated in Fig. 6B). Bryan teaches end holes as providing the benefit of minimizing tearing during use (Col. 13, Ln. 19-27).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Matula each end of the slot includes a stress release hole in order to provide the benefit of minimizing tearing during use in view of Bryant.
Claim(s) 17, 25, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103) in view of Lubke et al. (U.S. Pub. 2006/0283461).
Regarding claim 17, Matula fails to disclose the headgear strap comprises a multi-layer construction.
Lubke teaches a patient interface (Fig. 1) comprising a headgear assembly (e.g. Fig. 2) including a headgear strap comprising a multi-layer construction (¶0152). Lubke teaches Breathe-O-Prene™ as an exemplary soft, flexible headgear material which is itself a composite material, implying a multi-layer construction (¶0152).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Matula the headgear strap comprises a multi-layer construction based upon the obvious design choice of Breathe-O-Prene™ as an exemplary soft, flexible headgear material which is itself a composite material in view of Lubke.
Regarding claim 25, Matula discloses each of the side portions includes a side strap (applying the alternate reading from claim 24 above).
Matula fails to disclose a rigidizer provided to each side strap to add rigidity to the side strap. 
Lubke teaches a patient interface (Fig. 1) comprising a headgear assembly including side straps (Fig. 1 #250; ¶¶0165-0167) each provided with an elongated rigidizer (Fig. 1 #244; ¶0166). Lubke teaches an attached rigidizer as providing the benefit of preventing flexing along a longitudinal axis of the strap, i.e. no undesired rotation, so that correct orientation is maintained for the patient interface during use (¶0166).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Matula each side strap to add rigidity to the side strap in order to provide the benefit of preventing flexing along a longitudinal axis of the strap, i.e. no undesired rotation, so that correct orientation is maintained for the patient interface during use in view of Lubke.
Regarding claim 27, Matula fails to disclose each of the end strap portions is provided to an elongated rigidizer.
Lubke teaches a patient interface (Fig. 1) comprising a headgear assembly including end strap portions (Fig. 1 #250; ¶¶0165-0167) each provided to an elongated rigidizer (Fig. 1 #244; ¶0166). Lubke teaches an attached rigidizer as providing the benefit of preventing flexing along a longitudinal axis of the strap, i.e. no undesired rotation, so that correct orientation is maintained for the patient interface during use (¶0166).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Matula each of the end strap portions is provided to an elongated rigidizer in order to provide the benefit of preventing flexing along a longitudinal axis of the strap, i.e. no undesired rotation, so that correct orientation is maintained for the patient interface during use in view of Lubke.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103) in view of Cotner et al. (U.S. Patent 6019101).
Regarding claim 18, Matula fails to disclose the intermediate strap portion is wider than the end strap portions.
Cotner teaches a patient interface (Fig. 1) including a headgear strap (Fig. 1 #40, 44, 46, 48; Col. 5, Ln. 24-33) obviously suggested in Fig. 1 as having an intermediate strap portion (Fig. 1 #46, 48) wider than end strap portions (Fig. 1 #44). Note that the connection of upper portion 44 to top band 46 and rear band 48 appears to clearly suggest upper portion 44 as at least having a somewhat smaller width (see annotated figure below). Cotner teaches this strap arrangement as providing the benefit of distributing the retention force of the strap over a relatively large area by bifurcating the strap (Col. 5, Ln. 24-33).

    PNG
    media_image2.png
    575
    779
    media_image2.png
    Greyscale

Cotner – Annotated Fig. 1
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Matula the intermediate strap portion is wider than the end strap portions in order to provide the benefit of distributing the retention force of the strap over a relatively large area by bifurcating the strap in view of Cotner.
Claim(s) 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula et al. (U.S. Pub. 2006/0231103).
Regarding claim 21, Matula, in the cited embodiment, fails to disclose the end strap portions are configured to connect, respectively, to a pair of slotted connectors of the patient interface.
However, in other embodiments Matula does teach slotted connectors (e.g. Fig. 1 #72, 74; ¶0075) to receive end strap portions (Fig. 2). Matula teaches the length of the headgear strap can be either fixed or adjustable and that the use of a slotted connector is a particular form of allowing use of an adjustable strap (¶0075).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the above cited embodiment of Matula the end strap portions are configured to connect, respectively, to a pair of slotted connectors of the patient interface based upon an obvious design choice which allows use of adjustable length headgear further in view alternate teachings of Matula.
Regarding claim 22, Matula teaches the invention as modified above and further teaches the end strap portions are configured to be adjustably connected to the pair of slotted connectors (¶0075).
Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (note the believed accurate dependence of claim 26 upon claim 25).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 26, Matula fails to teach or suggest each rigidizer comprises a slotted connector, and each end strap portion is configured to connect to a corresponding one of the slotted connectors. As an initial note the instant claim is being examined as dependent on claim 25, as discussed in the above 35 U.S.C. 112, 2nd paragraph rejection of the claim.
Matula fails to teach or suggest a configuration where rigidizers include slotted connectors to receive each strap portions of a rear strap. Lubke similarly fails to teach or suggest this modification to Matula. There is not found to be any teaching or suggestion which would have obviously led one having ordinary skill in the art at the time of the invention to have modified Matula in order to have included the further required rigidizers with slotted connector for connection to the end strap portions of the rear strap, as recited by the instant claim, without improper hindsight reasoning.
Stepping back to claim 11 it is important to note that the intermediate strap portion is recited as “including only a single slot”. As an initial matter the term “slot” is given a plain meaning as per Webster’s Dictionary of “a narrow opening or groove”. With this definition a headgear strap, by example, having a first portion oriented vertically upward from a wearer’s ear while a second portion is oriented horizontally rearward from the wearer’s ear would not accurately read on the term “slot” as that spacing would not be accurately construed by one of ordinary skill in the art as “a narrow opening” but rather as a wide opening. Additionally, other prior art straps which include multiple slots cannot read on claim 11 because of the exclusionary term “only”. Further still, claim 11 particular defines the end strap portions and the intermediate strap portion as parts of a headgear strap. The term “strap” is given a plain meaning as per Webster’s Dictionary of “a narrow usually flat strip or thong of a flexible material”. Thus, head cradle or cap types of structures, by example, would not accurately read on claim 11 as they would not be considered by one of ordinary skill in the art as a “strap”.
Beyond Matula the other closest prior art to claim 11 is Cotner et al. (U.S. Patent 6019101; Fig. 1). However, Cotner additionally fails to teach or suggest the overall requirements of the instant claim.
It is thus found that one having ordinary skill in the art at the time of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785